The stipulation of the parties hereto for a settlement of the issues on this appeal, as follows:
"It is stipulated and agreed between the parties hereto that item XXXVI of protestant's protest involving the general fund of the Oklahoma City school district shall be sustained as to the sum of $65,111.70 appropriated by the excise board in the general fund under the subhead of 'capital outlay' for 'additions and betterments'; and said item of protest as to the remainder thereof involved herein shall be by the court dismissed.
"It is further stipulated and agreed that when said protest is sustained as to said sum of $65,111.70 appropriated for the purposes aforesaid, the levy for general fund purposes of said school district for the fiscal year involved should be reduced to the extent of 0.447 mill"
— is approved and the Court of Tax Review is directed to enter judgment in accordance therewith.
LESTER, C. J., CLARK, V. C. J., and HEFNER, CULLISON, SWINDALL, McNEILL, and KORNEGAY, JJ., concur. RILEY, J., absent. *Page 61